
	
		III
		110th CONGRESS
		1st Session
		S. RES. 145
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Mr. Grassley (for
			 himself and Mr. Harkin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Zach Johnson on his victory
		  in the 2007 Masters golf tournament.
	
	
		Whereas, on April 8, 2007, Zach Johnson, a native Iowan,
			 won the Masters Tournament at the Augusta National Golf Club in Augusta,
			 Georgia;
		Whereas, the Masters has been won by some of golf’s
			 greatest champions, including Byron Nelson, Sam Snead, Ben Hogan, Arnold
			 Palmer, Gary Player, Jack Nicklaus, Tiger Woods, Phil Mickelson, and many
			 others;
		Whereas, Zach Johnson’s final round of three-under-par 69
			 for a total score of 289 was two strokes better than that of any other
			 competitor;
		Whereas, in a final day on which six different players
			 led, Zach Johnson showed great skill, patience and will to withstand the
			 challenge of the weather and the course;
		Whereas, Zach Johnson is the first Iowan to win the
			 Masters, and the first Iowan to win a major championship in golf since Jack
			 Fleck’s playoff victory over Ben Hogan in the 1955 U.S. Open; and
		Whereas, Zach Johnson has brought great pride and honor to
			 his family, friends, and the citizens of Iowa with his victory: Now, therefore,
			 be it
		
	
		That the Senate congratulates Zach
			 Johnson on his outstanding accomplishment in winning the 2007 Masters golf
			 tournament.
		
